DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on September 12, 2019. Claims 1-12 are pending for examination.
 
Information Disclosure Statement
The IDS filed on 9/12/2019 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recite “outputting a second warning and controlling the vehicle according to the second warning when a drowsy state of the driver is recognized on the basis of the state information of the driver”. Therefore, the claimed scope covers to perform outputting a second waring and controlling the vehicle … on the basis of both the primarily acquired and the secondarily acquired state information of the driver. Specification in Fig. 9 step S300 and Paragraph [230-231] discloses such outputting the second warning and controlling the vehicle happens only on the basis of the secondarily acquired state information of the driver.
Therefore, the claimed functional language covers more ways for outputting the second warning and controlling the vehicle while specification only discloses only one scenario. There was no evidence that the specification contemplated a more generic way. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evident that the inventor invented the generic claim. See MPEP 2163(II)(A)(3)(a).
Examiner suggests to amend the limitation as “outputting a second warning and controlling the vehicle according to the second warning when a drowsy state of the driver is recognized on the basis of the secondarily acquired state information of the driver”
Claims 2-12 are also rejected since they depend from the rejected claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recite “on the basis of the state information of the driver” in the second last light. It is unclear it is referring to the primarily acquired state information in line 2, the secondarily acquired state information in line 11 or when the state information is acquired.
Claims 5, 6 and 10-12 also recites “the state information of the driver”. It is unclear it is referring to the primarily acquired state information in line 2, the secondarily acquired state information in line 11 or when the state information is acquired.
Claims 2-12 are also rejected since they depend from the rejected claim 1.
Claim 11 recites the acronyms “PUSCH”, “DM-RS” and “QCL” without definitions. Claim 12 recites the acronym “AI”. It is unclear to which these acronyms are referring.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten to overcome the 112 rejections set forth above.
The closes reference Hong et al. KR 10-2017-0057027 (see US 2018/0326818 as translation) teaches controlling the air freshener device for a passenger compartment of a vehicle according to the present invention includes a primary state determination step (S20), in which the driver's physical state or the state of air quality in the passenger compartment is determined, and a first 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/Nay Tun/Primary Examiner, Art Unit 2687